 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         NAXOS, LLC,                                 CASE NO. C18-1287JLR

11                              Plaintiff,             MINUTE ORDER
                  v.
12
           AMERICAN FAMILY
13
           INSURANCE COMPANY,
14
                                Defendant.
15
           The following minute order is made by the direction of the court, the Honorable
16
     James L. Robart:
17
           The court has reviewed Defendant American Family Insurance Company’s
18
     (“AFI”) response to the court’s September 19, 2018, order to show cause. (Resp. (Dkt.
19
     # 7); OSC (Dkt. # 6).) The court finds that AFI has adequately addressed the concerns
20
     //
21
     //
22


     MINUTE ORDER - 1
 1   the court identified in the order to show cause and therefore DIRECTS the Clerk to issue

 2   an order regarding initial disclosures and a joint status report.

 3          Filed and entered this 12th day of October, 2018.

 4
                                                  WILLIAM M. MCCOOL
 5                                                Clerk of Court

 6                                                 s/ Ashleigh Drecktrah
                                                   Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
